DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the application filed on 18 February 2021.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 11/19/2021 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims are analyzed to determine whether the claims fall within the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 
In the instant case, claims 1-9 are directed to a system (i.e. machine), claims 10-15 are directed to a method (i.e. a process), and claims 16-20 are directed to a non-transitory computer-readable medium (i.e. manufacture). Thus, these claims fall within one of the four statutory categories. Nonetheless, the claims fall within the judicial exception of an abstract idea.

Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 10 and 16 recite,  in response to determining that a previous seat user attended a previous event, enabling the previous seat user to submit user experience information regarding the seat; receiving a comment from a vendor provider operating at a venue of the previous event in response to obtaining the user experience information; determining a quality rating for the seat based on the user experience information; and directing display of the quality rating for the seat along with the comment from the vendor provider.
The claimed limitations as drafted is a process that under its broadest reasonable interpretation is directed to a method of organizing human activity. The claim limitations as a whole is directed to managing user interactions and personal behavior because the claim limitations are directed to enabling the previous seat user to submit user experience information regarding the seat; receiving a comment from a vendor provider operating at a venue of the previous event in response to obtaining the user experience information, determining a quality rating for the seat based on the user experience information, and providing the quality rating for the seat along with the comment from the vendor provider. The mere nominal recitation of a non-transitory memory storing instructions; 5one or more hardware processors coupled to the memory and operable to execute the instructions from the memory does not take the claims out of the methods of organizing human activity grouping. Therefore, the claims recite an abstract idea.
Dependent claims 2-9, 11-15 and 17-20 merely reiterate the same abstract idea of managing interactions between people with further embellishments including, the type of user experience information,  enabling the previous seat user or the vendor provider to annotate the seat., presenting the user experience information to the vendor provider and in response to presenting the user experience information to the vendor provider, receiving the comment from the vendor provider, the type of vendor, receiving information from previous seat user describing specific events which took place during the event, sending one or more previous seat users of the subset of previous seat users an electronic communication requesting user experience information,  identifying user experience information about the seat in the venue from at least one other previous seat user who attended the second event type. Claims 2-9, 11-15 and 17-20 are nonetheless directed towards fundamentally the same abstract ideas as indicated above, for independent claims 1, 10 and 16.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claims 1, 10 and 16 recite additional elements including, a non-transitory memory storing instructions; one or more hardware processors coupled to the memory and operable to execute the instructions from the memory. The claims merely provide an abstract-idea-based-solution implemented with computer hardware and software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps performed by the processors require any specialized computer hardware or particular machine, or invoke any inventive programming. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  In this case, the claims merely involve automated steps executed by “one or more hardware processors” at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, process, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements merely pertain to using the computer a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving, determining and transmitting data) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Dependent claims 2-9, 11-15 and 17-20 reiterate the same additional elements as recited above and similarly fail to integrate the abstract idea into a practical application.

Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As a whole, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the processor is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims as a whole are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Miller (Pub. No. 2002/0082879) in view of RateYourSeats (“About,” http://rateyourseats.com/about.php. June 25, 2014; “Write a Seat Review,” http://rateyourseats.com/venues-to-rate.php. June 25, 2014; “Rate Your Seats at American Airlines Center (Dallas Mavericks /Basketball Game),” http://rateyourseats.com/addrating.php?venue_id=american-airlines-center-nba. July 1, 2014.) in view of Marx et al (US Patent # 9,396,490 B1).

Claims 1, 10 and 16: Miller discloses non-transitory computer-readable medium, a method, a crowdsourcing seat quality rating system (see [0060]: The venue surveyor may also enter reviews of the particular section or seats provided by other patrons who have seen an event from a particular seat), comprising: a non-transitory memory storing instructions; one or more hardware processors coupled to the memory and operable to execute the instructions from the memory, the execution of the instructions causing the system to perform operations, the operations comprising (see [0271]: The techniques described here may be implemented in hardware or software, or a combination of the two. Preferably, the techniques are implemented in computer programs executing one or more programmable computers that each includes a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements), and suitable input and output devices): 
determining a quality rating for the seat based on the user experience information (see Fig. 24, quality of view ratings); and directing display of the quality rating for the seat (see Fig. 24 and 27. [0237]: By clicking on a "comments" button 1022, the user may access comments 1024 by other patrons who have used the selected seat )
Miller discloses its system receives “reviews of the particular section or seats provided by other patrons who have seen an event from a particular seat” from venue surveyors (Paragraph 0060). Miller does not explicitly teach in response to determining that a previous seat user attended a previous event, enabling the previous seat user to submit user experience information regarding the seat but RateYourSeats in the same field of endeavor teaches, in response to determining that a previous seat user attended a previous event, enabling the previous seat user to submit user experience information regarding the seat (see  Page 1: “We crowdsource photos, ratings, and reviews for more than 300 sports and concert venues….  Our vision is to have reliable ratings for every section in every entertainment venue in the United States where tickets may be purchased online.”  Page 2: In submitting a review on RateYourSeats.com, the site first asks the users to select the type of event attended.  Pages 3-4: After selecting an event type (e.g., NBA basketball game), the site asks the users to select a venue.  Page 5: The site next asks users to enter the date of the event and information about the seat (e.g., section, row, and seat number) before ultimately submitting a review of the seat).
RateYourSeats could further modify Miller’s invention to include technical features that enable patrons to directly submit ratings of their seats after attending an event in lieu of (or in addition to) receiving those reviews from a venue surveyor.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of method steps and technical features enabling the system to receive ratings of seats directly from users as taught by RateYourSeats in lieu of receiving those reviews from a venue surveyor as previously described by Miller.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
Miller and RateYourSeats do not expressly disclose receiving a comment from a vendor provider operating at a venue of the previous event in response to obtaining the user experience information; directing display of the quality rating for the seat along with the comment from the vendor provider but Marx which also discloses a system and method of receiving and providing customer reviews teaches, receiving a comment from a vendor provider operating at a venue of the previous event in response to obtaining the user experience information; directing display of the quality rating for the seat along with the comment from the vendor provider (see Fig. 8, 9A, col. 11 lines 48-65: The manufacturer may be provided with a window and GUI for entering a response, at 710. This can include a text window 712, as well as windows or drop downs that identify who is giving the response 714, which department the response came from 716, and what type of response 718. The manufacturer can then save the response using button 722. FIG. 8 illustrates an exemplary manufacturer's response in more detail. That is, shown is an exemplary display page of how the manufacturer's response 874 would appear on the page of a retailer. In accordance with embodiments as claimed, the response typically would be provided inline, after the original review that prompted the response, and with branding identification. For example, response 874 includes the original review 875, reviewer identification information 872, and the text of the manufacturer's response 876. As shown, the text of the manufacturer's response 876 is inline in association with the review 875).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller and RateYourSeats’ seating review collection and provision,  receiving a comment from a vendor provider operating at a venue of the previous event in response to obtaining the user experience information and directing display of the quality rating for the seat along with the comment from the vendor provider as taught by Marx because it would enable the suppliers, manufacturers, etc. to “ directly engaging with the reviewers. By being able to directly address customers' attitudes toward a product and the factors behind those attitudes, the product/service provider can better select products to offer, target marketing or take other actions to increase overall customer satisfaction” (Marx, col. 4 lines 5-10).
Claim 2: The combination of Miller, RateYourSeats and Marx discloses the claimed invention as applied to claim 1 above. Miller further teaches wherein the user experience information is selected from the group consisting of: a rating of the seat and one or more comments regarding the seat (see Fig. 24).  
Claim 3: The combination of Miller, RateYourSeats and Marx discloses the claimed invention as applied to claim 1 above. Miller further teaches displaying a seating chart for the venue, the seating chart including the seat (see [0235] FIG. 23 is a screen display 1002 for an interactive seat level map according to an embodiment. As the user moves a pointer icon 1004 over seat objects 1006 in the seat level map). RateYourSeats further teaches, enabling the previous seat user or the vendor provider to annotate the seat (See at least Page 1: “We crowdsource photos, ratings, and reviews for more than 300 sports and concert venues….  Our vision is to have reliable ratings for every section in every entertainment venue in the United States where tickets may be purchased online.”  See also Page 5: The site next asks users to enter the date of the event and information about the seat (e.g., section, row, and seat number) before ultimately submitting a review of the seat).
Claims 4, 13, and 18: The combination of Miller, RateYourSeats and Marx discloses the claimed invention as applied to claims 1, 10 and 16 above.  Marx further teaches presenting the user experience information to the vendor provider and in response to presenting the user experience information to the vendor provider, receiving the comment from the vendor provider (see Fig. 8, 9A, col. 11 lines 48-65: The manufacturer may be provided with a window and GUI for entering a response, at 710. This can include a text window 712, as well as windows or drop downs that identify who is giving the response 714, which department the response came from 716, and what type of response 718. The manufacturer can then save the response using button 722. FIG. 8 illustrates an exemplary manufacturer's response in more detail. That is, shown is an exemplary display page of how the manufacturer's response 874 would appear on the page of a retailer. In accordance with embodiments as claimed, the response typically would be provided inline, after the original review that prompted the response, and with branding identification. For example, response 874 includes the original review 875, reviewer identification information 872, and the text of the manufacturer's response 876. As shown, the text of the manufacturer's response 876 is inline in association with the review 875).
Claims 5, 14 and 17: The combination of Miller, RateYourSeats and Marx discloses the claimed invention as applied to claims 1, 10 and 16 above. Miller further discloses wherein the vendor provider is a mobile vendor offering goods or services for sale at the venue (see [0256] The seat prices for event dates at a venue may be set by a venue operator).  
Claims 6 and 19: The combination of Miller, RateYourSeats and Marx discloses the claimed invention as applied to claims 1 and 16 above. Miller further teaches providing a user interface including a seating chart of the venue, the seating chart including the seat (see [0235] FIG. 23 is a screen display 1002 for an interactive seat level map according to an embodiment. As the user moves a pointer icon 1004 over seat objects 1006 in the seat level map). RateYourSeats further teaches, enabling one or more previous seat users of a set of previous seat users or the vendor provider to annotate the sea (See at least Page 1: “We crowdsource photos, ratings, and reviews for more than 300 sports and concert venues….  Our vision is to have reliable ratings for every section in every entertainment venue in the United States where tickets may be purchased online.”  See also Page 5: The site next asks users to enter the date of the event and information about the seat (e.g., section, row, and seat number) before ultimately submitting a review of the seat).
Claim 7: The combination of Miller, RateYourSeats and Marx discloses the claimed invention as applied to claim 6 above. RateYourSeats teaches, enabling the one or more previous seat users to annotate the seat in response to determining that the one or more previous seat users attended an event of the event type at the venue (See Pages 2-3: the site asks the users to enter type of event and venue before submitting a review of the seat. Page 5: The site next asks users to enter the date of the event and information about the seat (e.g., section, row, and seat number) before ultimately submitting a review of the seat).
Claims 8 and 20: The combination of Miller, RateYourSeats and Marx discloses the claimed invention as applied to claims 1 and 16 above. RateYourSeats further teaches, wherein determining that a previous seat user attended a previous event comprises requesting authentication information describing specific events which took place during the event (See Pages 2-3: the site asks the users to enter type of event and venue before submitting a review of the seat. Page 5: The site next asks users to enter the date of the event and information about the seat (e.g., section, row, and seat number) before ultimately submitting a review of the seat). 
Claim 15: The combination of Miller, RateYourSeats and Marx discloses the claimed invention as applied to claim 10 above. Miller further teaches, wherein the displaying includes displaying in real time the information from the previous seat user and the comment regarding the seat (see Fig. 24, [0237]: By clicking a "review" button 1010 in the screen display, the user may access a textual review 1012 of the selected seat from the venue database 18, as shown in FIG. 24).
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, RateYourSeats and Marx and further in view of Denker (US 2012/0078667 A1).
Claim 9:  The combination of Miller, RateYourSeats and Marx discloses the claimed invention as applied to claim 1 above. Miller, RateYourSeats and Marx do not expressly disclose the following limitations but Denker, in the same field of endeavor teaches, determining a subset of previous seat users that have been assigned the seat, the subset of previous seat users selected from a set of previous seat users; and sending one or more previous seat users of the subset of previous seat users an electronic communication requesting user experience information (Given that only one person may be assigned a particular seat at an event, the examiner defines the “determining a subset” limitation as reciting method steps to confirm that the assigned person actually attended the event under the broadest reasonable interpretation of the claim.  See Paragraphs 0368-0374: Denker’s system also determines who has arrived at an event “via information scanned from physical or electronic tickets … upon entry to the venue and/or via location information provided via a mobile terminal of the terminal of the user (e.g., a cell phone).”  See also Paragraph 0375: “The system may store an indication as to who has arrived at the event based at least in part on the scanned information.”  See also Paragraph 0381: “In addition, communications may be transmitted to a given event attendee before, during, and/or after an event requesting information….  For example, the communication may be transmitted to a terminal (e.g., computer, phone, television) of an attendee the same day or the day after the event, while the event is still fresh in the attendee’s mind, asking the attendee to submit a review of the event….”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include determining a subset of previous seat users that have been assigned the seat, the subset of previous seat users selected from a set of previous seat users; and sending one or more previous seat users of the subset of previous seat users an electronic communication requesting user experience information as taught by Denker in the system of Miller/RateYourSeats/Marx in order to obtain accurate reviews from the attendee (Denker, [0381]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, RateYourSeats and Marx and further in view of Official Notice. 
Claim 11: The combination of Miller, RateYourSeats and Marx discloses the claimed invention as applied to claim 1 above. Miller teaches, the venue surveyor may also enter reviews of the particular section or seats provided by other patrons who have seen an event from a particular seat (see [0060]). However, the references do not explicitly teach identifying a second event type that previously took place at the venue and is similar to the event type; and identifying user experience information about the seat in the venue from at least one other previous seat user who attended the second event type. These limitations describe a process of obtaining data records with similar attributes (in this case, similar events or event types) and compiling the data from those data records.  Official Notice is taken that such steps are old and well-known in the computer arts.  Therefore, at the time of filing, it would have been obvious to one having ordinary skill in the art to obtain data records having similar attributes and use the data from those records in order to determine the quality rating for each seat across a number of similar events at a single venue.
Claim 12: The combination of Miller/RateYourSeats/Marx/Official Notice discloses the claimed invention as applied to claim 11 above. RateYourSeats further teaches receiving the user experience information about the seat in the venue from the at least one other previous seat user (see pages 1-5).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Leff et al (US 20130085804 A1) describes, [0074] As part of the reviews/reputation component, the system may verify customers' reviews. The system may verify reviews obtained from third party websites by confirming that the reviewer has patronized the business being reviewed.
Nilsson et al (US 20130124234 A1) describes, a service provider, such as an online ticket provider, uses information about the individual user and information about the seat/location from others to provide or suggest a "best" seat for the user based on user preferences and which, if any, factors are important to the user. The ticket provider looks at feedback from other users who have purchased seats in the venue to determine which seats may be "best" for the user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629